Title: To James Madison from George W. Campbell, 21 May 1814
From: Campbell, George W.
To: Madison, James


        
          Sir,
          Washington City 21. May 1814
        
        The signers of the enclosed memorial, officers in General Jackson’s army, most of whom are known to me, are considered men of respectability and standing in their own State; at their request, therefore, I have thought it my duty to lay the same before you.
        I take leave also to enclose herewith a letter from Govr. Blount on the same subject, transmitted to me, with the view, no doubt of its being laid before the President. With sentiments of the highest respect, I have the honor To be Sir, Your Most Obdt.
        
          G. W. Campbell
        
      